Case 6:20-cv-02045-PGB-DCI Document 28 Filed 04/07/21 Page 1 of 1 PageID 112




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION


DAVID POSCHMANN,

                   Plaintiff,

v.                                          Case No: 6:20-cv-2045-PGB-DCI

LRR BEAR’S DEN, LLC,

                   Defendant.
                                     /

                                    ORDER

      This cause is before the Court on the parties’ Stipulation of Dismissal With

Prejudice, filed April 6, 2021. (Doc. 27). The stipulation of dismissal is self-

executing pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Anago

Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Plaintiff’s claims

against Defendant LRR Bear’s Den, LLC, are DISMISSED WITH PREJUDICE.

The Clerk of Court is DIRECTED to close the file.

      DONE AND ORDERED in Orlando, Florida on April 7, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
